Citation Nr: 1105025	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1965 to April 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied service connection for a right knee 
disability.  

In April 2009 the Board recharacterized the issues and remanded 
claims for right knee and left leg disabilities as there was some 
confusion as to which leg was injured in service and which knee 
currently had a disability.   

Following VA medical examination which showed that there was, in 
fact, no left leg injury in service or any current left leg 
disability, a May 2010 rating decision granted service connection 
for a right knee disability.  That issue is no longer on appeal.  

In August 2010 the Board remanded the claim for a left leg 
disability because the RO failed to adjudicate it as ordered in 
the previous April 2009 Board remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The issue of service connection for prostate cancer has 
been raised by the record in the Veteran's correspondence, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

In an October 2010 statement, the Veteran withdrew his appeal for 
the issue of entitlement to service connection for a left leg 
disability.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for entitlement to service 
connection for a left leg disability have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.

In a statement received at the RO in October 2010, the Veteran 
asked to "stop the appeals process on [his] left leg."  The AMC 
issued a supplemental statement of the case denying the claim on 
November 23, 2010.   The AMC did not receive the Veteran's 
October 2010 statement until December 1, 2010, approximately one 
week later.

As the Veteran has, in fact, withdrawn his appeal on the issue of 
service connection for a left leg disability, there remain no 
allegations of error of fact or law for appellate consideration.  
The Board, therefore, has no jurisdiction to review the issue.


ORDER

The claim for entitlement to service connection for a left leg 
disability is dismissed. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


